DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 20190097130 A1.

As to claim 1, Lee discloses a resistive switching memory device (see Lee Fig 1a) comprising: 
a first electrode (see Lee Fig 1A upper Cu pad); a second electrode (see Lee Fig 1A lower Cu pad) formed to be separated from the first electrode; and an insulating layer (see Lee Paras [0004] and [0017] and Fig 1a Ref rDnaJ) formed near the first electrode and the second electrode, and changed to one of a high resistance state (see Lee Fig 3B) and a low resistance state (see Lee Fig 3B) when a conductive filament (see Lee Fig 3B Ref Conductive filament) is controlled by a change of external humidity or a voltage applied through the first electrode or the second electrode (see Lee Fig 3A).

As to claim 5, Lee discloses the resistive switching memory device of claim 1, wherein when a positive voltage that is equal to or greater than a predetermined write voltage 

As to claim 6, Lee discloses the resistive switching memory device of claim 1, wherein
when a negative voltage that is equal to or less than a predetermined erase voltage level is applied to the first electrode, the conductive filament becomes disconnected and the insulating layer is changed to a high resistance state (see Lee Fig 3A).

As to claim 7, Lee discloses the resistive switching memory device of claim 1, wherein
the first electrode is formed on an upper side of the insulating layer, and the second electrode is formed on a lower side of the insulating layer (see Lee Fig 1A).

As to claim 8, Lee discloses the resistive switching memory device of claim 1, wherein
the first electrode and the second electrode are formed on an upper side or a lower side of the insulating layer (see Lee Fig 1A).

As to claim 9, Lee discloses a 

Allowable Subject Matter
Claim(s) 2-4 and 9-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
“the external humidity becomes equal to or greater than a predetermined write humidity value, the insulating layer is changed to the low resistance state as the conductive filament is formed by allowing hydrogen ions that increase corresponding to conductivity of hydrogen ions increasing on the insulating layer to lower an oxidization/reduction potential of metal ions”.

The prior art does not appear to disclose (as recited in claim 9):
“changed to one of a high resistance state and a low resistance state when a conductive filament is controlled by a change of external humidity”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gazit, US 20060079455 A1 discloses a conductive filament.

Gurme, et al. An Organic Bipolar Resistive Switching Memory Device Based on Natural Melanin Synthesized From Aeromonas sp. SNS, Phys. Status Solidi A, 2018, 215, 1800550, discloses a tyrosine-based peptide material.

Song, et al. Proton-enabled activation of peptide materials for biological bimodal memory, Nature Communications, 2020, 11:5896, is not prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/25/2022